Citation Nr: 1108023	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the wrists, claimed as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the RO that, in pertinent part, denied service connection for carpal tunnel syndrome of the wrists; and declined to reopen a claim for service connection for a low back disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In June 2008, the Veteran withdrew his prior request for a Board hearing, in writing.

The reopened claim of service connection for a low back disability is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


FINDINGS OF FACT

1.  Carpal tunnel syndrome of the wrists did not have its onset in service and is not otherwise related to active duty, to include claimed herbicide exposure. 

2.  In January 1992, the RO denied service connection for a low back disability.

3.  Evidence associated with the claims file since the January 1992 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the wrists was not incurred in or aggravated by service, nor may such be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The RO's decision in January 1992, denying service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

3.  The evidence received since the RO's January 1992 denial is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for a low back disability, further assistance is unnecessary to aid the Veteran in substantiating that claim.  

Through a June 2006 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Service Connection for Carpal Tunnel
Syndrome of the wrists

The Veteran contends that service connection is warranted for carpal tunnel syndrome of the wrists on the basis that such disability is the result of exposure to herbicides in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's DD Form 214 reflects that he was awarded the Vietnam Service Medal with three Oak Leaf Clusters, the Vietnam Campaign Medal, and the Vietnam Gallantry Cross with Device.  His service treatment records reflect overseas service in Thailand, but no duty or visitation in Vietnam.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Acute and subacute peripheral neuropathy is listed among the diseases presumed to be associated with Agent Orange exposure, and is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  The record reflects that the Veteran was first diagnosed with carpal tunnel syndrome of the wrists many years after his military discharge from service and has persisted for more than two years.  By definition, the Veteran's carpal tunnel syndrome of the wrists is not an acute or subacute peripheral neuropathy.  As such, the Veteran is not entitled to presumptive service connection for an acute or subacute peripheral neuropathy.

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for neurological disabilities (other than Parkinson's disease and acute and subacute peripheral neuropathy), including delayed and persistent peripheral neuropathy.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

In this case, February 2006 clinical records reflect treatment for carpal tunnel syndrome of the wrists and the Veteran claims that this has persisted.  However, there is no competent evidence of record suggesting that carpal tunnel syndrome of the wrists is related to any disease, injury, or incident of the Veteran's military service, to include herbicide exposure.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

While the Veteran is competent to testify as to his symptoms of pain, tingling, swelling, numbness, and weakness in his wrists, he has not claimed (and the record does not show) pertinent symptoms in service or for many years after his military service.  The Veteran claims that carpal tunnel syndrome is related to his claimed herbicide exposure in service.  While the Veteran is competent to describe his symptoms, he is not shown to have the expertise to determine the etiology of neurological diseases.  The Board does not find his claim that carpal tunnel syndrome is related to claimed herbicide exposure in service is competent evidence.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to carpal tunnel syndrome or symptoms of such disease.  The first showing of pertinent disability is many years after service with no suggestion that it is in any way related to service.  

Therefore, as there is no competent and probative evidence linking the Veteran's carpal tunnel syndrome to any disease, injury, or incident of service, to include herbicide exposure, service connection for such disease is not warranted.

III.  Petition to Reopen the Claim for Service Connection
for a Low Back Disability 

In this case, the RO originally denied service connection in January 1992 on the basis that a chronic low back disability was not found on recent examination.  In addition, service connection for the Veteran's spina bifida occulta was specifically denied on the basis that it was considered to be a constitutional or developmental abnormality.  

The evidence of record at the time of the last denial of the claim in January 1992 included the Veteran's DD Forms 214; his service treatment records; and a November 1991 VA examination report.

Service treatment records reveal that the Veteran reported a 9-year history of recurrent back pain in April 1982; X-rays at that time were negative.  Follow-up X-rays taken in March 1984 revealed spina bifida occulta at S1, and minimal scoliosis with convexity to the left.  Records also include an assessment of low back pain in September 1985; at that time the Veteran reported that he had leaned over to make his bed and injured his back.  Examination revealed no scoliosis.  There was full range of motion, and tenderness with flexion.  Records show findings of low back strain and muscle spasm in October 1985, and reflect that the Veteran was assigned limited duty for one month.  The Veteran then underwent daily physical therapy; and records include an assessment of low back pain, secondary to improper body mechanics and poor posture.  The condition was noted as resolved, upon the Veteran's discharge from physical therapy.  He was instructed to seek medical assistance if problems re-developed.  On periodic examination in February 1986, the examiner noted recurrent back problems, five days' hospitalization, and physical therapy.  Records, dated in March 1990, show that the Veteran was limited in lifting over 25 pounds, because of back strain.

The report of the November 1991 VA examination includes a diagnosis of chronic low back pain secondary to "spasm", by history.
 
Based on this evidence, the RO concluded that low back pain was not found on the recent examination; and that spina bifida occulta was considered to be a congenital or developmental abnormality, and not a disability for which service connection could be granted.

The present claim was initiated by the Veteran in June 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since January 1992 includes private treatment records showing complaints of low back pain in September 1994, and assessments of ankylosing spondylitis with sacroilitis, and spina bifida occulta with secondary somatic dysfunction; private treatment records, dated in July 2000, reflect treatment for low back pain; VA treatment records, showing treatment for low back pain in September 2005; and July 2007 statements by the Veteran, indicating that he was twice hospitalized for lower back pain, which had continued to the present day.

Much of this evidence is new in that it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant to the Veteran's claim.  Here, the evidence shows current low back disability.  The claim was previously denied because low back pain was associated with a congenital or developmental abnormality.  Ankylosing spondylitis (identified in September 1994) is an acquired back disability.  This evidence relates to an unestablished fact necessary to substantiate the claim.  Hence, the Veteran's application to reopen the claim for service connection for a low back disability must be granted. 38 U.S.C.A. § 5108.


ORDER

Service connection for carpal tunnel syndrome of the wrists, claimed as due to exposure to herbicides, is denied.

New and material evidence having been submitted, the application to reopen the claim for service connection for a low back disability is granted.



REMAND

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As the petition to reopen the claim for service connection for a low back disability has been granted, de novo consideration of the claim on appeal is appropriate.

The newly submitted evidence of an acquired low back disability and the Veteran's complaints of a continuity of symptomatology satisfy the requirement for evidence that the current condition may be related to service.  Kowalski v. Nicholson, 19 Vet App 171 (2005).

The Board is required to analyze the credibility and probative value of the evidence of record.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service or within the first post-service year; or is the result of disease or injury incurred or aggravated during service, to specifically include the in-service assessments of low back strain, and post-service findings of ankylosing spondylitis with sacroilitis in September 1994.  

The examiner should reconcile any opinion with the service treatment records, the September 1994 private treatment records, evidence of spina bifida occulta with secondary somatic dysfunction, and the Veteran's complaints of low back pain since service.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


